department of the treasury internal_revenue_service washington d c date number release date cc ebeo br wta-n-115870-99 uilc internal_revenue_service national_office field_service_advice memorandum for diane erickson revenue_agent eg from jerry e holmes chief branch cc ebeo subject underreported tips-statute of limitations this field_service_advice responds to your memorandum dated date requesting our advice on the proper form to use to extend the limitations_period on fica tax more specifically you ask the following questions is the form ss-10 or the proper form to use to extend the limitations_period on fica tax with respect to underreported tips if form ss-10 is the proper form to use with respect to a married couple that filed a joint_return assuming only one of the spouses is liable for fica tax on underreported tips must the service obtain a form ss-10 only from the tipped spouse or must it obtain a form ss-10 each spouse conclusions form ss-10 is the proper form to use to extend the statute_of_limitations with respect to fica tax on underreported tips however form_872 may be used if it specifies that it relates to fica_taxes the service need only obtain a signed form ss-10 from the tipped spouse law and analysis sec_3102 requires employers to deduct and pay over the employee portion of the fica tax however sec_3102 provides a special rule applicable to tips it states in general that the withholding requirement of subsection a is applicable only to such tips as are included in a written_statement wta-n-115870-99 furnished to the employer pursuant to sec_6053 and only to the extent that collection can be made by the employer by deducting the amount of the tax from wages paid to the employee excluding tips sec_3102 provides in relevant part that if the tax imposed by sec_3101 with respect to tips which constitute wages exceeds the portion of the tax which can be collected by the employer from the wages of the employee pursuant to paragraph of this section such excess shall be paid_by the employee sec_31_6011_a_-1 of the employment_tax regulations provides that if an employee is paid wages in the form of tips and any portion of the tax under sec_3101 cannot be collected by the employer from the employee’s wages such as in the case of underreported tips the employee shall make a return for the calendar_year in respect of the employee tax not collected by the employer and the return shall be made on form_1040 sec_6501 of the code provides that except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within three years after the return was filed sec_6501 provides that in the case of failure_to_file a return the tax may be assessed at any time sec_6501 of the code provides that where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title except the estate_tax provided in chapter both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon if a taxpayer fails to file a return reporting fica tax on underreported tip_income the running of the three-year assessment_period for fica tax on tip_income will not start form_1040 is not a return for fica tax form_4137 which is attached to the employee’s form_1040 must be used by the employee to report fica tax on underreported tip_income revrul_95_7 1995_1_cb_185 q a form_4137 and not form_1040 is the return which starts the running of the three-year assessment_period for fica tax on tip_income revrul_79_39 1979_1_cb_435 we note that if a taxpayer in good_faith uses an incorrect form but supplies all the information to the service that would have been supplied had the taxpayer used the correct form the assessment_period may begin to run see 44_f2d_648 10th cir and police association of massachusetts v commissioner tcmemo_1996_407 see also 309_us_304 form_872 is the form which is normally used to extend the period of limitations on assessment for the taxpayer’s federal_income_tax however form_72 may be used for other types of tax if so specified thus if a taxpayer uses form_872 to extend the period of limitations for fica tax the form will be valid as long as wta-n-115870-99 paragraph in the form specifies fica tax as the kind of tax involved the instructions to form_872 state that if this consent is for income_tax self- employment_tax or fica tax on tips and is made for any year s for which a joint_return was filed both husband and wife must sign the original and copy of this form although form_872 can be used to extend the statute_of_limitations for both income and fica_taxes if the form_872 so specifies the use of form ss-10 to extend the statute for employment_taxes is preferred form ss-10 is specially designed for employment_taxes see irm which states that form ss- is used to obtain the taxpayer’s consent to extend the statutory period within which assessment may be made of taxes under the fica and certain other employment_taxes also fica is a separate and distinct tax from the income_tax and there are a number of instances when it is more convenient for the field to deal with fica in a separate manner from the income_tax you ask whether in the case of a joint income_tax return both spouses must sign the form ss-10 sec_6013 provides that a husband and wife may make a joint_return for income taxes under subtitle a income taxes under sec_6013 a husband and wife are jointly liable only for the income taxes reported on their joint_return the tax imposed under sec_3101 is an employment_tax imposed under subtitle c thus it is not a tax with respect to which the service may impose joint liability on a husband and wife see revrul_82_185 1982_2_cb_395 s ocial security tax on unreported tip_income is separate and distinct from the individual income_tax even though both taxes may be reported on the same form because only the spouse who receives the tip_income is liable for the fica_taxes with respect to the tip_income the field may prepare the form ss-10 solely for that spouse if you have any further questions or need additional assistance please contact my office at sincerely jerry e holmes chief branch associate chief_counsel employee_benefits and exempt_organizations
